     Case 5:18-cv-02595-PSG-ADS Document 39 Filed 01/21/21 Page 1 of 2 Page ID #:575




 1

 2

 3

 4

 5

 6

 7

8                              UNITED STATES DISTRICT COURT

 9                            CENTRAL DISTRICT OF CALIFORNIA

10

11    DAVID S. QUAIR, III,                       Case No. 5:18-02595 PSG (ADS)

12                               Plaintiff,

13                               v.              ORDER ACCEPTING REPORT AND
                                                 RECOMMENDATION OF UNITED STATES
14    CDCR-HQ, et al. (Consolidated Cases),      MAGISTRATE JUDGE AND DISMISSING
                                                 CASE
15                               Defendants.

16

17          Pursuant to 28 U.S.C. § 636, the Court has reviewed the pleadings and all the

18    records and files herein, including the Report and Recommendation (“R&R”) dated

19    December 29, 2020 [Dkt. No. 38], of the assigned United States Magistrate Judge. No

20    objections to the Report and Recommendation were filed, and the deadline for filing

21    such objections has passed.

22          Accordingly, IT IS HEREBY ORDERED:

23          1.     The United States Magistrate Judge’s Report and Recommendation,

24                 [Dkt. No. 38], is accepted;
     Case 5:18-cv-02595-PSG-ADS Document 39 Filed 01/21/21 Page 2 of 2 Page ID #:576




 1          2.    The case is dismissed with prejudice; and

 2          3.    Judgment is to be entered accordingly.

 3

 4    DATED: 1/21/21                         ______________________________
                                             THE HONORABLE PHILIP S. GUTIERREZ
 5                                           United States District Judge

 6

 7

8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24



                                               2
